Case 5:19-cv-00489-R Document 45 Filed 01/18/21 Page 1 of 15

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

Vicki Jo Lewis, et al.,
Plaintiffs,
Case No. CIV-5:19-cv-00489-R

Vv.

City of Edmond, et al.,

New Noe Noe? Ne Nee ree ee eee” See”

Defendants.

DEFENDANTS’ FINAL WITNESS LIST

Pursuant to the Scheduling Order (Doc.13) filed on October 2, 2019, and the Order
(Doc.26) filed on August 12, 2020, which extended certain deadlines, Defendant City of
Edmond (“Defendant Edmond”), Defendant Milo Box (“Defendant Box”) and Defendant
Denton Scherman (“Defendant Scherman’’) (collectively ‘“Defendants”) submit the
following list of witnesses. Defendants would show the Court that the referenced orders
required Plaintiffs to file their final witness and exhibit lists, as well as their final list of
expert witnesses-in-chief and provide expert reports by January 4, 2021. Plaintiffs failed
to do so. There is a motion to dismiss (Doc.38) pending relating to Plaintiffs’ failure. In
the absence of Plaintiffs’ submissions, it is difficult for Defendants to ascertain how and
with what evidence Plaintiffs will attempt to establish their claims. Therefore, Defendants
reserve the right to amend their witness list should the court allow Plaintiffs to submit their

list out of time.
Case 5:19-cv-00489-R Document 45 Filed 01/18/21 Page 2 of 15

WITNESSES EXPECTED TO BE CALLED OR USED

Without knowing upon what witnesses Plaintiffs may rely, Defendants submit the

following as witnesses they expect to be called at trial:

 

Witness

 

 

1.

Sergeant Milo Box

c/o his attorney, Kathryn D. Terry
Phillips Murrah, PC

101 N. Robinson Ave.

Oklahoma City, OK 73102
(405)235-4100

Brief summary of expected testimony

 

Sgt. Box is expected to testify regarding his
involvement in the attempt to apprehend
Isaiah Lewis, deceased, and the events at
520 Gray Fox Run on April 29,2019, and
as to his role as a Field Training Officer and
a Taser Instructor. His deposition is
scheduled for 1/19/21.

 

Officer Denton Scherman

c/o his attorney, Kathryn D. Terry
Phillips Murrah, PC

101 N. Robinson Ave.

Oklahoma City, OK 73102
(405)235-4100

Officer Scherman is expected to testify
regarding his involvement in the attempt
to apprehend Isaiah Lewis, deceased, and
the events at 520 Gray Fox Run on April
29, 2019, and as to his training as a police
officer with the Edmond Police
Department. His deposition is scheduled
for 1/20/21.

 

. Detective Jimmy Gwartney

Edmond Police Department
100 E. 15 St.

Edmond, OK 73074
(405)359-4420

Detective Gwartney is expected to testify
about his investigation, as lead
investigator, into the officer involved
shooting of Isaiah Lewis, deceased.

His deposition is scheduled for 1/29/21.

 

Detective Brenton Brown
Edmond Police Department
100 E. 15 St.

Edmond, OK 73074
(405)359-4420

Detective Brown is expected to testify
about his investigation, as secondary
investigator, into the officer involved
shooting of Isaiah Lewis, deceased.

His deposition is scheduled for 1/21/21.

 

 

(405)359-4420

. Detective Sgt. Greg Hunt -

Edmond Police Department
100 E. 1" St.
Edmond, OK 73074

 

Detective Hunt is expected to testify
regarding his response to a 911 domestic
call at 1913 Lariat Circle and his
subsequent attempts to apprehend Isaiah
Lewis, deceased, and about his role in the _

 
Case 5:19-cv-00489-R Document 45 Filed 01/18/21 Page 3 of 15

 

6. Sergeant Timothy Radcliff

Edmond Police Department
100 E. 1% St.

Edmond, OK 73074
(405)359-4420

ensuing investigation. His deposition is
scheduled for 1/22/21.

Sgt. Radcliff is expected to testify
regarding his response to a 911 domestic
call at 1913Lariat Circle on April 29,
2019, his conversations with Kamri
Pollock and Elizabeth Kelley, his attempts
to apprehend Isaiah Lewis, deceased, his
observations at 520 Gray Fox Run,
including aid rendered to Isaiah Lewis and
his observations of Milo Box and Denton
Scherman.

 

. Sergeant Michael King
Edmond Police Department
100 E. 1% St.

Edmond, OK 73074
(405)359-4420

 

| Set King is expected to testify regarding

his response to a 911 domestic call at
1901/1913 Lariat Circle, his conversation
with Kelly Moore, his attempts to locate
Isaiah Lewis in the nearby woods, his
information about Mr. Lewis throwing
things into the yard at 1909 Lariat Circle,
his observation of Mr. Lewis’ clothing in
the street, his attempts to locate and
apprehend Isaiah Lewis, aid provided to
Mr. Lewis, his conversations with Isaiah
Lewis and his observations of Scherman
and Box after the shooting.

 

 

. Lieutenant Jeff Richardson
Edmond Police Department
100 E. 1* St.

Edmond, OK 73074
(405)359-4420

 

 

Lt. Richardson is a trained instructor and
runs the Edmond Police Academy and
training programs. As such, he is an
unretained expert and not required to
submit a Rule 26 report. He is expected to
testify regarding training issues that may
arise, the training of Denton Scherman,
the training of Edmond officers generally
and his role in the investigation following
the shooting.

 
Case 5:19-cv-00489-R Document 45 Filed 01/18/21 Page 4 of 15

 

9. Kelly Moore
City of Edmond
2012 Old Timbers Drive
Edmond, Oklahoma 73074
(405)401-7727

Mr. Moore is employed in traffic
department at the City of Edmond, he is
expected to testify to as to the events he
witnessed outside between 1913 and 1901
Lariat Circle, his observations of Ms.
Kelley and Ms. Pollock going to 1901,
Mr. Lewis coming out of 1913 and
throwing things over the fence at 1909,
Mr. Lewis running down the street naked,
Mr. Lewis running into the woods, Mr.
Moore’s call to 911 and his talking with
Sgt. King when he arrived.

 

 

10. Brian Hale
Edmond Fire Department
5300 E. Covell Rd
Edmond, OK. 73034
(405)216-7300

 

Mr. Hale is a firefighter/driver/paramedic
with the Edmond Fire Department. He is
expected to testify regarding his
observations when he arrived at 520 Gray
Fox Run, and his role in providing aid to
Mr. Lewis.

 

 

WITNESSES THAT MAY BE CALLED IF THE NEED ARISES

 

Witness

Brief summary of expected testimony

 

11. Detective Sgt Jason Stearns
Edmond Police Department
100 E. 18 St.

Edmond, OK 73074
(405)359-4420

Detective Stearns was deposed on
12/30/20.

 

 

12. Kamri Pollock
1913 Lariat Circle
Edmond, OK 73003
(405)201-3575

 

Ms. Pollock may testify as to the events
leading to the 911 call, her conversations
with Isaiah Lewis, Isaiah Lewis’ reactions,
her conversations with Elizabeth Kelley,
Deanna Rogers, the 911 operators EPD
officers who responded to the call, her
interviews by EPD officers, including
Officer Spence, Detective Gwartney,
Detective Brown, and her conversations
with Troy Lewis and others representing |

 

 
Case 5:19-cv-00489-R Document 45 Filed 01/18/21 Page 5 of 15

 

the Lewis family about the events.

 

13. Elizabeth Ann Kelley
701 Rock Creek Drive
Edmond, OK 73034
(405)921-8860

Ms. Kelley may testify as to her
observations of Isaiah Lewis when she
attempted to make her Post Mates food
delivery to 520 Gray Fox Run, her reaction,
the 911 call, the EPD response to the call,
her interview by EPD officers and her
recollection of the events.

 

14, Deanna Rogers
1901 Lariat Circle
Edmond, OK 73003
(405)657-9701

Ms. Rogers may testify to her observations
of Elizabeth Kelley, Kamri Pollock and
Isaiah Lewis, her call to 911, her
conversations with the 91loperators and
her knowledge of the EPD response the 911
call.

 

15. Tony Geier
320 Lariat Circle
Edmond, OK 73003

 

16.Rockie Yardley
1910 Sherry Lane
Edmond, OK 73003
(405) 348-9901

Mr. Geier may testify about his
observations of Elizabeth Kelley, Kamri
Pollock and Isaiah Lewis, and his interview
by EPD.

 

Mr. Yardley was a technical investigator
for EPD in 2019. He has since retired.
He is may testify regarding his
observations and investigation.

 

17. Melissa Taft
Edmond Police Department
100 E. 1" St.
Edmond, OK 73074
(405)359-4420

 

 

Ms. Taft is a technical investigator for
EPD. She may testify regarding her
observations and investigation.

 

 
Case 5:19-cv-00489-R Document 45 Filed 01/18/21 Page 6 of 15

 

18. Sergeant Dan Butcher
Edmond Police Department
100 E. 15 St.

Edmond, OK 73074
(405)359-4420

Sgt. Butcher may testify regarding the
examination of Sgt. Box’s taser, download
of digital memory, and submission of
digital report supervisors, and returning
the taser into evidence.

 

19. Deputy Chief Tim Dorsey
Edmond Police Department
100 E. 1% St.

Edmond, OK 73074
(405)359-4420

Chief Dorsey may testify regarding his
observations at 520 Gray Fox Run, the
collection of Officer Scherman’s service
weapon and magazines as evidence, EPD
policies and procedures, CBA with FOP,
EPD use of force and encounters
involving mental and drug issues.

 

 

20. Chief J.D. Younger
Edmond Police Department
100 E. 18 St.

Edmond, OK 73074
(405)359-4420

 

21.Captain Damon Minter
Edmond Police Department
100 E. 18 St.
Edmond, OK 73074
(405)359-4420

Chief Younger may testify regarding his
observations at 520 Gray Fox Run, the
administrative investigation conducted by
the Professional Responsibility Division
of the EPD, EPD policies and procedures,
CBA and use of Force and encounters
involving mental and drug issues.

 

Captain Minter may testify about his
observations at 520 Gray Fox Run, his
observations of Milo Box and Denton
Scherman, the meeting(s) on 4/29/19
with Vicki and Troy Lewis, establishing
himself as the point of contact for the
parents, and his involvement in the post
shooting events.

 

 

22. Major C.J. Wise
Edmond Police Department
100 E. 18 St.
Edmond, OK 73074
(405)359-4420

Major Wise may testify about his
observations at 520 Gray Fox Run, his
observations of Milo Box and Denton
Scherman, assignments given in the
shooting investigation, and the interviews
of Box and Scherman by EPD.

 

23. Detective Aaron London
Edmond Police Department
100 E. 15' St.

Edmond, OK 73074
(405)359-4420

 

Detective London may testify about his
observations of aid being rendered to
Isaiah Lewis, his conversations with
Tossaporn Sriyap following the incident,
the results of his canvass of the
neighborhood, statement made by LuAnn
Arnold and the crime scene log.

 

 
Case 5:19-cv-00489-R Document 45 Filed 01/18/21 Page 7 of 15

 

24. Detective Misty Spence
Edmond Police Department
100 E. 18 St.

Edmond, OK 73074
(405)359-4420

25. Lieutenant Bill Gilbert
Edmond Police Department
100 E. 1%

Edmond, OK 73074
(405)359-4420

 

Detective Spence may testify about her
response to 520 Gray Fox Run, her
observations at the scene, her
interviews/conversations with Kamri
Pollock, Shana Pollock, Jesil Wilson,
Noah Nelson, Amy Campuzano and
Elizabeth Kelley, and the results of her
canvass of the neighborhood.
Lt. Gilbert may testify about the drug
paraphernalia found at 1909 Lariat Circle
and booked into evidence, his
conversation with Shana Pollock, and
assignments in the following
investigation.

 

26. Major Tim Barnthouse
Edmond Police Department
100 E. 1* St.

Edmond, OK 73074
(405)359-4420

Major Barnthouse may testify as to his
conversations with Kamri and Shana
Pollock, his observations of the medical
aid given to Isaiah Lewis and his training.

 

27. Captain Chuck Linhardt
7951 Pleasant Oaks Drive
Edmond, OK 73034
(405) 348-9373

 

Captain Linhardt was a Captain in Patrol
Division on 4/29/2019, he has since
retired. He may testify about his
knowledge of the EPD response to the
911 domestic call and what followed, his
observation of Isaiah Lewis at 520 Gray
Fox Run and aid being rendered, his
observations of Sgt. Box and Officer
Scherman at the scene, and his direction
for Officer Williams to take Box to the
hospital.

 

 

28. Sergeant Page Hussey
Edmond Police Department
100 E. 1% St.

Edmond, OK 73074
(405)359-4420

 

 

 

Sgt. Hussey may testify regarding his
response to the area, his observations of
Isaiah Lewis, Milo Box and Denton
Scherman at 520 Gray Fox Run, his
knowledge of Isaiah Lewis being moved
to the porch for purposes of rendering him
aid, his role in rendering aid, his Critical
Incident training, his role in clearing the

house, his contact with Tossaporn Sriyap.

 

 
Case 5:19-cv-00489-R Document 45 Filed 01/18/21 Page 8 of 15

 

 

29. Sergeant Tom Williams
Edmond Police Department
100 E. 18 St.

Edmond, OK 73074
(405)359-4420

Set. Williams may testify to his response
to 520 Gray Fox Run, his role in
preserving the scene, his observations of
Box and Scherman after the incident,
taking Sgt Box to the hospital, being
present during the interview of Sgt Box in
his role as FOP Vice President, and the
Collective Bargaining Agreement between
Edmond and the FOP.

 

 

30. Sergeant Jim O’ Neill
Edmond Police Department
100 E. 1% St.

Edmond, OK 73074
(405)359-4420

Set. O’Neill may testify about his
response to 520 Gray Fox Run, observing
aid being rendered to Isaiah Lewis and his
observations of Sgt Box and Officer
Scherman after the incident.

 

31. Detective Jason Kushmaul
Edmond Police Department
100 E. 18 St.

Edmond, OK 73074
(405)359-4420

Detective Kushmaul may testify about his
efforts to reach Troy Lewis and Vicki
Lewis after the incident, the digital
examination of Isaiah Lewis’ cell phone
by the OSBI, and the search of Kamri
Pollock’s cell phone.

 

32. Lieutenant Richard Woodmansee
Edmond Police Department

100 E. 1°' St.
Edmond, OK 73074
(405)359-4420

33. Officer Jason Lewellyn
Edmond Police Department
100 E. 18 St.

Edmond, OK 73074
(405)359-4420

| Officer Lewellyn may testify about his

Lt. Woodmansee may testify as to
investigative assignments made and his
knowledge of the investigation following
the incident.

response to the 911 call and his efforts to
try to locate Isaiah Lewis.

 

34. Vicki Jo Lewis
c/o her attorneys

Ms. Lewis is a plaintiff in this case. She
was deposed on 9/3/20.

 

 

 

35. Troy Levet Lewis
c/o his attorneys

 

Mr. Lewis is a plaintiff in this case. He
was deposed on 10/12/20.

 

 
Case 5:19-cv-00489-R Document 45 Filed 01/18/21 Page 9 of 15

 

36. Battalion Chief Troy Horn

Edmond Fire Department
5300 E. Covell Rd.
Edmond, OK 73034
(405)2 16-7300

Chief Horn may testify about his
observations of aid rendered to Isaiah
Lewis, and his observations of Milo Box
and Denton Scherman at the scene.

 

37

. Lieutenant Lindy Simpson

Edmond Fire Department
5300 E. Covell Rd.
Edmond, OK 73034
(405)2 16-7300

Lt. Simpson may testify about his
observations of Milo Box and Denton
Scherman after the incident at 520 Gray
Fox Run.

 

38.

Firefighter Casey Stewart
Edmond Fire Department
5300 E. Covell Rd.
Edmond, OK 73034
(405)2 16-7300

FF Stewart is a firefighter and a
paramedic. He may testify about his
interactions with Milo Box at the scene
after the incident, his accompanying
Isaiah Lewis in the ambulance.

 

39,

Firefighter Justin Rose
Edmond Fire Department
5300 E. Covell Rd.
Edmond, OK 73034
(405)2 16-7300

FF Rose may testify about his
observations and interactions with Set
Box and Officer Scherman, and aided
provided to Isaiah Lewis.

 

40.

Firefighter Joshua Pool
Edmond Fire Department
5300 E. Covell Rd.
Edmond, OK 73034
(405)2 16-7300

FF Pool may testify regarding his
observations, interactions with and
treatment provided to Milo Box at the
scene,

 

41.

Captain Jason Hazzard
Edmond Fire Department
5300 E. Covell Rd.
Edmond, OK 73034
(405)2 16-7300

Capt. Hazzard my testify about his
observation of the aid rendered to Isaiah
Lewis.

 

 

42.

Firefighter Cody Sanders
Edmond Fire Department
5300 E. Covell Rd.
Edmond, OK 73034
(405)2 16-7300

 

 

FF Sanders may testify about his
observations at after the incident at 520
Gray Fox Run and aid provided to Isaiah
Lewis by the EPD and EFD personnel.

 
Case 5:19-cv-00489-R Document 45 Filed 01/18/21 Page 10 of 15

 

43,

Firefighter Jack Whitt
Edmond Fire Department
5300 E. Covell Rd.
Edmond, OK 73034
(405)2 16-7300

FF Whitt may testify about the aid
rendered to Isaiah Lewis by EPD and EFD

personnel.

 

44.

 

 

Tossaporn Sriyap
520 Gray Fox Run
Edmond, OK 73003
(405)5 10-8942

Mr. Sriyap may testify as to the events at
520 Fox Run on 4/29/19, his interview
with the EPD, and his conversations with
Troy Lewis and others, and as to the
condition of the house after the incident.

 

45.

Somphong Sriyap
520 Gray Fox Run
Edmond, OK 73003
(772)342-3222

Mr. Sriyap was the owner of the house at
520 Gray Fox Run on 4/29/19. He may
testify as to the EPD investigating inside
his house and the condition of the house
after the incident.

 

46.

Criminalist James Bogle
Oklahoma State Bureau of
Investigation

OSBI Forensic Science Center
800 East 2™ Street

Edmond, OK 73034

Mr. Bogle may testify about the digital
examination of the cell phone of Isaiah
Lewis.

 

47.

Lisa Barton, M.D.
Oklahoma Office of the
Chief Medical Examiner
921 N.E. 23" St.
Oklahoma City, OK 73105
(405)239-7141

Dr. Barton is a pathologist with state
Medical Examiner’s office. She may
testify about the Report of Investigation
by Medical Examiner (inclusive of Report
of Autopsy, Report of Laboratory
Analysis and Diagrams), and photos
taken by the M.E’s office.

 

48.

Investigator Janice Wilkinson
Oklahoma Office of the
Chief Medical Examiner

921 N.E. 23" St.

Oklahoma City, OK 73105
(405)239-7141

Ms. Wilkinson may testify about items
collected by the M.E.’s office.

 

 

49.

Jeremy Benavides
Investigative Supervisor
Oklahoma Office of the
Chief Medical Examiner
921 N.E. 23 St.

_ Oklahoma City, OK 73105

Mr. Benavides may testify about items
collected by the M.E.’s office.

 

 

 
Case 5:19-cv-00489-R Document 45 Filed 01/18/21 Page 11 of 15

 

(405)239-7141]

 

50. Jeremy Weyrick
Pathology Tech
Oklahoma Office of the
Chief Medical Examiner
921 N.E. 23" St.
Oklahoma City, OK 73105
(405)239-7141

Mr. Weyrick may testify regarding the
autopsy of Isaiah Mark Lewis.

 

51. Edana Stroberg, D.O.
Pathologist
Oklahoma Office of the
Chief Medical Examiner
921 N.E. 23" St.
Oklahoma City, OK 73105
(405)239-7141

Dr. Stroberg may testify as to her
involvement with and review of the
Autopsy Report.

 

52. Byron Curtis, Ph.D.
Chief Forensic Toxicologist
Oklahoma Office of the
Chief Medical Examiner
921 N.E. 23" St.
(405)239-7141

Dr. Curtis may testify regarding the
Laboratory Analysis by the M.E.’s office.

 

53. Dispatcher Braden Haller
City of Edmond
100 E. 18 St.
Edmond, OK 73074
(405)348-8830

911 calls and radio traffic on April 29,
2019,

 

54. Dispatcher Nichole Satterwhite
City of Edmond
100 E. 1° St.
Edmond, OK 73074
(405)348-8830

911 calls and radio traffic on April 29, —_
2019.

 

55. Dispatcher Elizabeth Sullivan
City of Edmond
100 E. 15° St.
Edmond, OK 73074
(405 )348-8830

911 calls and radio traffic on April 29,
2019.

 

 

56. Dispatcher Stetson Basham
City of Edmond
100 E. 1° St.
Edmond, OK 73074 |

 

911 calls and radio traffic on April 29,
2019,

 

 
Case 5:19-cv-00489-R Document 45 Filed 01/18/21 Page 12 of 15

 

(405)348-8830

 

 

 

57. Dispatcher Suzanne Wyckoff
City of Edmond
100 E. 1 St.
Edmond, OK 73074
(405)348-8830

| 911 calls and radio traffic on April 29,

2019,

 

58. Dispatcher Melissa Parker
City of Edmond

100 E. 1% St.
Edmond, OK 73074
(405)348-8830

911 calls and radio traffic on April 29,
2019.

 

 

59, LuAnn Arnold
5017 Arbuckle Dr.
Edmond, OK 73025
(405)820-2446

60. Matthew Conner
613 Old English Rd.
Edmond, OK 73003
(405)922-5437

Ms. Arnold may testify about her
observation of Isaiah Lewis being naked
in the neighborhood.

| Mr. Conner may testify about his

observation of Isaiah Lewis running naked
in the neighborhood.

 

61. Ayako Chan-Hosokawa, M.S.
Forensic Toxicologist-NMS Labs
200 Welsh Road
Horsham, PA 19044-2208
(215)657-4900

Ayako Chan-Hosokawa, M.S.
may testify regarding the NMS Lab
analysis and the report dated 7/11/19.

 

 

62. Criminalist Stacy Hirschman
Oklahoma State Bureau of
Investigation
OSBI Forensic Science Center
800 East 2" St.

Edmond, OK 73034
(405)330-6724

Criminalist Stacy Hirschman may testify
about work performed by OSBI and the
OSBI Criminalistics Examination Report
Investigation (5/3/2019).

 

 

63. Property Officer Misty Graham
Edmond Police Department
100 E. 1% St.

Edmond, OK 73074
(405)359-4420

Property Officer Misty Graham may
testify about the chain of custody and
receipt of evidence from the investigation.

 

 

 

 
Case 5:19-cv-00489-R Document 45 Filed 01/18/21 Page 13 of 15

 

64. Property Officer Austin Kress
Edmond Police Department
100 E. 18 St.
Edmond, OK 73074
(405)359-4420

Property Officer Austin Kress may testify
about the chain of custody and receipt
of evidence from the investigation.

 

65. Sergeant Bervis Littles
Edmond Police Department
100 E. 18 St.
Edmond, OK 73074
(405)359-4420

Sgt Littles is a School Resources Officer.
He may testify about his conversations
with students at Edmond Memorial High
School and with Dets. Gwartney and
Brown regarding friends of Isaiah

Lewis wanting to speak to the police,
interviews of students at Edmond
Memorial H.S. on April 30, 2019.

 

66. Jesil Wilson
529 Gray Fox Run
Edmond, OK 73003
(918)200-6283

Mr. Wilson may testify about what he
heard and later saw on April 29, 2019,
about his interview by Detective Misty
Spence, his conversations with
members/representatives of the Lewis
family, and cell phone video footage he
shot after the incident.

 

67. Major Bob Pratt
Edmond Police Department
100 E. 18' St.
Edmond, OK 73074
(405)359-4420

Major Pratt may testify about the
administrative review of the 4/29/19
incident, conclusions and preparation of
and submission of the Administrative
Review Report.

 

68. Bill Buffington, M.D.
Oklahoma Oasis Hyperbarics
120 N. Bryant, Suite A4
Edmond, OK 73034
(405)483-0633

Dr. Buffington will testify regarding
diagnosis and Medical Director treatment
of Sgt. Milo Box’s concussion.

 

 

69. Brian Ramsey
Legal-Graphics Inc.
228 Robert S. Kerr Ave., #300
Oklahoma City, OK 73102
(405) 232-5242

 

Mr. Ramsey will testify regarding how he
increased the audio of Vicki Lewis’
interview by the Edmond Police
Department; how he enlarged and
increased the background audio of the
neighbor’s cell phone video; and how he
created the audio/video timeline.

 

 
Case 5:19-cv-00489-R Document 45 Filed 01/18/21 Page 14 of 15

Respectfully submitted,

s/ Richard E. Hornbeek

Richard E. Hornbeek, OBA # 10855

B. Taylor Clark, OBA # 22524
HORNBEEK VITALI & BRAUN, P.L.L.C.
3711 N. Classen Blvd.

Oklahoma City, OK 73118
hornbeek:hvblaw.com
clarkéchvblaw.com

(405) 236-8600 Telephone

(405) 236-8602 Facsimile

Counsel for Defendant City of Edmond

s/ Kathryn D. Terry

electronically signed and filed with permission
Kathryn D. Terry, OBA #17151

Phillips Murrah, P.C.

Corporate Tower, Thirteenth Floor

101 North Robinson

Oklahoma City, OK 73102
kdterryPhillipmurrah.com

(405) 235-4100 Telephone

(405) 235-4133 Facsimile

Counsel for Defendants Police Sgt. Milo Box and
Police Officer Denton Scherman

14
Case 5:19-cv-00489-R Document 45 Filed 01/18/21 Page 15 of 15

CERTIFICATE OF SERVICE
This is to certify that on the 18" day of January, 2021, I electronically transmitted
the attached document to the Clerk of Court using the ECF System for filing and transmittal
of a Notice of Electronic Filing to the following ECF registrants:

David J. Batton

Law Office of David J. Batton
P.O. Box 1285

303 W. Gray, Suite 304
Norman, OK 73070
dave(@dbattonlaw.com
battonlaw/@coxinet.net
Attorney for Plaintiffs

 

 

Andrew M. Stroth

Carlton Odim

Amanda Yarusso

Action Injury Law Group, LLC

191 North Wacker Drive, Suite 2300
Chicago, IL 60606
astroth(actioninjurylawgroup.com
carlton@actioninjurylawgroup.com
amanda@actioninjurylawgroup.com
Attorneys for Plaintiffs

 

 

s/ Richard E. Hornbeek

 

Richard E. Hornbeek

15
